DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 22, 2021 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 10, 21, 41, 43, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Tavildar et al (US Publication 2015/0271840 Al) in view of Seo et al (US Publication 2016/0309355 A1).
Regarding to claims 1 and 21, Tavildar discloses a user equipment UE 115f (fig. 9 page 9 paragraph 0099), comprising: a processor 905; and a memory 915 for storing instructions 920 executed by the processor, wherein the processor is configured to perform: receiving 1405 (fig. 14 page 11 paragraph 0119), by a User Equipment UE 115 (fig. 1), measurement configuration information (SIB/DCI) of a D2D resource pool (page 1 paragraph 0008), wherein the measurement configuration information of the D2D resource pool comprises D2D resource pool indication information (page 6 paragraph 0073); measuring 1410, by the UE the D2D resource pool according to the measurement configuration information of the D2D resource pool (page 11 paragraph 0119); and sending 1210 measurement information of the D2D resource pool (fig. 12 page 11 paragraph 0113), wherein the measurement information of the D2D resource pool comprises D2D resource pool load information, and the D2D resource pool load information comprises occupation proportion information (fig. 2 page 5 paragraph 0066).
Tavildar fails to teach the occupation proportion information comprises at least one of a time domain or frequency domain of at least one of the D2D resource pool, a Physical Resource Block (PRB), or a D2D discovery resource unit and the D2D resource pool indication information comprises D2D communication data resource pool indication information, 
However, Seo discloses a user equipment UE 20 (fig. 8) for D2D resource pool measuring and reporting comprising: sending, by the UE, measurement information of the D2D resource pool to the eNodeB 10 through a measurement report message (page 5 paragraph 0077-0079), wherein the measurement information comprises occupation proportion information of at least one of a time domain or frequency domain of at least one of the D2D resource pool, a Physical Resource Block (PRB), or a D2D discovery resource unit and D2D resource pool indication information comprises D2D communication data resource pool indication information (fig. 7 page 5 paragraph 0081; D2D resource groups in subframe).
Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of claimed invention, to arrange for sending measurement information including occupation proportion information and D2D resource pool indication information as taught by Seo into Tavildar’s system to provide D2D resource measurement and optimize resource allocation.
Regarding to claims 10, Tavildar discloses the measurement configuration information of the D2D resource pool further comprises at least one of the following: measurement and reporting indication information (page 9 paragraph 0100), a measurement and reporting type, measurement area coverage information, content information for measurement and reporting, a reporting triggering condition type, information of a reporting triggering event, a reporting interval, a  
Regarding to claim 41, Tavildar discloses a non-statutory computer storage medium 915 comprising computer-executable instruction 920 to execute method of claim 1 (fig. 9 page 9 paragraphs 0100-0101).
Regarding to claim 43, Tavildar discloses the measurement information of the D2D resource pool further comprises at least one of the following: D2D resource pool competition information, D2D resource pool indication information (fig. 2 page 5 paragraph 0066), serving cell information at a recording moment, registration Public Land Mobile Network (PLMN) or serving PLMN information, home PLMN or PLMN list information of the D2D resource pool, measured value of Reference Signal Receiving Power (RSRP) of a serving cell, measured value of RSRP of a neighbour cell, measured value of Reference Signal Receiving Quality (RSRQ) of the serving cell, measured value of RSRQ of the neighbor cell, position information or time information.
Regarding to claim 45, Seo discloses the D2D resource pool load information further comprises at least one of the following: average D2D resource pool receiving power information; detection success rate information; or information of at least one of a time domain or frequency domain of an occupied resource in at least one of the D2D resource pool, the PRB, or the D2D discovery resource unit (fig. 7 page 5 paragraphs 0080-0082).
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tavildar et al (US Publication 2015/0271840 Al) in view of Seo and Gao et al (US Publication 2014/0094183 A1).

Regarding to claim 11, Tavildar and Seo combined together disclose all the limitations with respect to claim 10, except for at least one of: the measurement and reporting type comprises: an immediate manner or a log manner; the measurement area coverage information comprises: a cell identifier list, or a Tracking Area Code (TAC) list or a Tracking Area Identity (TAI) list; the reporting triggering condition type comprises: event-triggered reporting, or periodic reporting, or .   
6.	Claims 12, 14-18, 32, 42, 44, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Seo and Byun et al (US Publication 2016/0338124 A1).

Gao fails to teach for the D2D resource pool indication information comprises D2D communication data resource pool indication information.
However, Seo discloses a user equipment UE 20 (fig. 8) for receiving measurement configuration information comprising: a D2D resource pool indication information comprises D2D communication data resource pool indication information (fig. 7 page 5 paragraph 0081; D2D resource groups in subframe).

Gao and Seo combined together fails to teach for wherein, before the sending, by the eNodeB, the measurement configuration information of the D2D resource pool, the method further comprises at least one of: receiving, by the eNodeB, the measurement configuration information of the D2D resource pool; or, acquiring D2D resource pool measurement capability information or Minimization of Drive Test (MPT) capability information of the D2D UE.
However, Byun discloses an eNodeB 800 (fig. 7 page 26 paragraph 0138) comprising a processor 10 and a memory 820 storing instructions, when executed by the processor configured, before the sending, by the eNodeB, the measurement configuration information of the D2D resource pool, the method further comprises at least one of: receiving, by the eNodeB, the measurement configuration information of the D2D resource pool (fig. 10 page 5 paragraphs 0079-0083); or, acquiring D2D resource pool measurement capability information or Minimization of Drive Test (MPT) capability information of the D2D UE.
Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange for receiving measurement configuration information of D2D resource pool as taught by Byun into the combination of Gao and Seo’s system to allows eNodeBs and UE performs D2D discovery appropriately when UE is in coverage of more than one eNodeBs.

Regarding to claim 15, Gao discloses sending, by the eNodeB, the measurement configuration information of the D2D resource pool comprises: sending, by the eNodeB, the measurement configuration information of the D2D resource pool to the D2D UE through air interface dedicated signaling; or, sending, by the eNodeB, the measurement configuration information of the D2D resource pool to the D2D UE through a broadcast message (pages 5-6 paragraph 0058).
Regarding to claim 16, Gao discloses after receiving the measurement information of the D2D resource pool, further comprising: executing, by the eNodeB, D2D resource pool configuration optimization according to the received measurement information of the D2D resource pool (page 7 paragraph 0082); or, sending, by the eNodeB, the received measurement information of the D2D resource pool to a Trace Collection Entity (TCE) or a D2D management network element, the measurement information of the D2D resource pool being configured for the TCE or the D2D management network element to execute D2D resource pool configuration optimization.

Regarding to claim 18, Gao discloses wherein at least one of: the measurement and reporting type comprises: an immediate manner or a log manner (page 7 paragraph 0079); the measurement area coverage information comprises: a cell identifier list, or a Tracking Area Code (TAC) list or a Tracking Area Identity (TAI) list; the reporting triggering condition comprises: event-triggered reporting, or periodic reporting, or event-triggered periodic reporting; the UE type comprises: a D2D discovery sending party, a D2D discovery receiving party, a D2D communication sending party, a D2D communication receiving party, D2D receiving UE and D2D UE; the content information for measurement and reporting comprises: D2D resource pool measurement, the D2D resource pool load information, and the D2D resource pool  competition information; the information of the reporting triggering event comprises at least one of the following: a threshold value of an occupation proportion of at least one of a time domain of the D2D resource pool or a frequency main of at least one of the D2D resource pool, the PRB, or the D2D discovery resource unit, a D2D resource pool receiving power threshold value, a threshold value for detecting success rate or failure rate, a threshold value for D2D resource 
Regarding to claim 42, Gao discloses a non-statutory computer storage medium 13 comprising computer-executable instruction 920 to execute method of claim 12 (fig. 6 page 8 paragraph 0095).
Regarding to claim 44, Gao discloses the measurement information of the D2D resource pool further comprises at least one of the following: D2D resource pool competition information, D2D resource pool indication information (page 4 paragraph 0045), serving cell information at a recording moment, registration Public Land Mobile Network (PLMN) or serving PLMN information, home PLMN or PLMN list information of the D2D resource pool, measured value of Reference Signal Receiving Power (RSRP) of a serving cell, measured value of RSRP of a neighbour cell, measured value of Reference Signal Receiving Quality (RSRQ) of the serving cell, measured value of RSRQ of the neighbour cell, position information or time information.
Regarding to claim 46, Gao discloses the D2D resource pool load information further comprises at least one of the following: average D2D resource pool receiving power information; detection success rate information; or information of .
Allowable Subject Matter
Claims 8 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122.  The examiner can normally be reached on Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more 




/DUC T DUONG/Primary Examiner, Art Unit 2467